PER CURIAM
Defendant was found guilty except for insanity of the crimes of attempted murder and first-degree burglary and received consecutive commitment terms to the Psychiatric Security Review Board (PSRB) totaling 40 years. This case presents the question of whether a total PSRB commitment term for multiple offenses, imposed pursuant to ORS 161.327(1), may equal the maximum sentence that a person found guilty except for insanity could otherwise have received for the offenses committed, including sentences imposed consecutively. We have decided that question adversely to defendant’s position in State v. Brooks, 187 Or App 388, 67 P3d 426 (2003). In this case, unlike in Brooks, defendant does not challenge the adequacy of the trial court’s findings in support of the commitment terms imposed. The trial court correctly imposed consecutive commitment terms under these circumstances.
Affirmed.